          Case 1:21-cr-00484-RDM Document 10 Filed 07/21/21 Page 1 of 2


                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                         :    CRIMINAL NO.
                                                  :
           v.                                     :    MAGISTRATE NO. 21-MJ-428
                                                  :
 MICAJAH JOEL JACKSON,                            :    VIOLATIONS:
                                                  :    18 U.S.C. § 1752(a)(1)
                          Defendant.              :    (Entering and Remaining in a Restricted
                                                  :    Building)
                                                  :    18 U.S.C. § 1752(a)(2)
                                                  :    (Disorderly and Disruptive Conduct in a
                                                  :    Restricted Building)
                                                  :    40 U.S.C. § 5104(e)(2)(D)
                                                  :    (Violent Entry and Disorderly Conduct in
                                                  :    a Capitol Building)
                                                  :    40 U.S.C. § 5104(e)(2)(G)
                                                  :    (Parading, Demonstrating, or Picketing in
                                                  :    a Capitol Building)

                                     INFORMATION

       The United States Attorney charges that at all relevant times:

                                          COUNT ONE

       On or about January 6, 2021, in the District of Columbia, MICAJAH JOEL JACKSON,

knowingly entered and remained in the United States Capitol, a restricted building, without lawful

authority to do so.

       (Entering and Remaining in a Restricted Building, in violation of 18 U.S.C.
       § 1752(a)(1))
                                 COUNT TWO

       On or about January 6, 2021, in the District of Columbia, MICAJAH JOEL JACKSON,

knowingly, and with intent to impede and disrupt the orderly conduct of Government business and

official functions, engaged in disorderly and disruptive conduct in, and within such proximity to

the United States Capitol, a restricted building, when, and so that, such conduct did in fact impede

and disrupt the orderly conduct of Government business and official functions.

       (Disorderly and Disruptive Conduct in a Restricted Building, in violation of 18 U.S.C.
       § 1752(a)(2))
         Case 1:21-cr-00484-RDM Document 10 Filed 07/21/21 Page 2 of 2



                                        COUNT THREE

       On or about January 6, 2021, in the District of Columbia, MICAJAH JOEL JACKSON,

did willfully and knowingly engage in disorderly and disruptive conduct at any place in the

Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly

conduct of a session of Congress or either House of Congress, or the orderly conduct in that

building of a hearing before, or any deliberations of, a committee of Congress or either House of

Congress.

       (Violent Entry and Disorderly Conduct in a Capitol Building, in violation of 40 U.S.C.
       § 5104(e)(2)(D))

                                         COUNT FOUR

       On or about January 6, 2021, in the District of Columbia, MICAJAH JOEL JACKSON,

did willfully and knowingly parade, demonstrate, or picket in any of the Capitol Buildings.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of 40 U.S.C.
       § 5104(e)(2)(G))

                                                      Respectfully submitted,

                                                      CHANNING D. PHILLIPS
                                                      Acting United States Attorney
                                                      D.C. Bar No. 415793

                                              By:
                                                      Sean P. Murphy
                                                      Assistant United States Attorney
                                                      D.C. Bar No. 1187821
                                                      Torre Chardon, Ste 1201
                                                      350 Carlos Chardon Avenue
                                                      San Juan, PR 00918
                                                      787-766-5656
                                                      sean.murphy@usdoj.gov




                                                 2
